ATTORNEY GRIEVANCE COMMISSION                                                                  *      IN THE
OF MARYLAND
                                                                                               *      COURT OF APPEALS

                                                                                               *      OF MARYLAND
v.
                                                                                               *      Misc. Docket AG No. 23

JON EDWARD SHIELDS                                                                             *      September Term, 2021


                                                                                   ORDER

                       Upon consideration of the Petition for Disciplinary or Remedial Action, with

attached certified copy of an Order of the Virginia State Bar Disciplinary Board entered

October 22, 2020, whereby the Board revoked the license of Jon Edward Shields to practice

law in the Commonwealth of Virginia, it is this 13th day of September, 2021


                       ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland

Rule 19-737(d), that Jon Edward Shields, Respondent, is hereby temporarily suspended,

effective immediately, from the practice of law in the State of Maryland, pending further

order of this Court; and it is further


                       ORDERED, that the Clerk of this Court shall strike the name of Jon Edward Shields

from the register of attorneys in this Court and comply with the notice provisions of

Maryland Rule 19-761.


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                           /s/ Joseph M. Getty
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                                Chief Judge
                       2021-09-13 11:09-04:00




Suzanne C. Johnson, Clerk